


Exhibit 10.69

 

AMERICAN INTERNATIONAL GROUP, INC.

2012 EXECUTIVE SEVERANCE PLAN

 

The Compensation and Management Resources Committee of the Board of Directors
(the “Compensation Committee”) of American International Group, Inc., a Delaware
corporation (the “Company”), has adopted this American International Group, Inc.
2012 Executive Severance Plan (the “Plan”), first effective as of December 4,
2012 (the “Effective Date”) and amended as of December 19, 2013.  Terms not
defined herein have the meanings provided in the Glossary of Terms.

 

I.                                        Purpose

 

The Plan is maintained for the purpose of providing severance payments and
benefits for a select group of management or highly compensated employees
covered by the Plan whose employment is terminated under the circumstances set
forth in the Plan.

 

II.                                   Term

 

The Plan shall be effective as of the Effective Date and continue until
terminated by the Compensation Committee with 12 months’ notice to Eligible
Employees in accordance with Section VIII below.

 

III.                              Eligibility

 

The employees eligible to participate in the Plan at any time (the “Eligible
Employees”) shall be comprised of each employee who (1) is a full-time employee
in grade level 27 or above at the time of the termination of his or her
employment or (2) is eligible to participate in the American International
Group, Inc. Amended and Restated Executive Severance Plan, first effective as of
March 11, 2008 and as amended (the “Old Plan”) as of the Effective Date (an “Old
Plan Participant”).  Notwithstanding the foregoing, if an employee has an
employment agreement (or other agreement or arrangement) that provides for
payment of severance in connection with a “Covered Termination” (as defined in
Section IV below), the employee will not be an Eligible Employee; provided that
payment of statutorily-required severance shall not prohibit an employee from
being an Eligible Employee.  Receipt of the Plan by an Old Plan Participant
shall be deemed to constitute notice, delivered as of the Effective Date, for
the purpose of terminating the Old Plan under Section VIII of the Old Plan.

 

IV.                               Severance

 

Subject to Section IV.G below, an Eligible Employee shall be entitled to receive
the benefits described in this Section IV if he or she experiences a “Covered
Termination”; provided that such benefits shall be modified as set forth in the
appendices to the Plan to comply with local laws, bylaws, statutes, regulations,
codes of practice or applicable guidance issued by a governmental department or
regulatory authority (together referred to as “Local Law”) for any employee
whose primary worksite is outside of the United States but is not classified as
a Mobile Overseas Personnel; and provided, further, that any Eligible Employee
who experiences a “Covered Termination” and is entitled to statutorily-required
severance shall receive the greater of such statutorily-required severance and
the benefits described in this Section IV or shall have his or her benefits
described in this

 

1

--------------------------------------------------------------------------------


 

Section IV reduced by the statutorily-required severance paid to the Eligible
Employee, as required by applicable law.

 

A “Covered Termination” shall be:

 

(1) For all Eligible Employees, a termination of service during the term of the
Plan for any reason other than the Eligible Employee’s: (a) death;
(b) Disability; (c) resignation (including any resignation that an Eligible
Employee may assert was a constructive discharge); or (d) termination by the
Company or its subsidiaries for Cause (for purposes of this Plan, the term
subsidiaries shall be deemed to include both direct and indirect subsidiaries);
and

 

(2) Notwithstanding paragraph (1) above, for any Eligible Employees in grade
level 27 or above, such Eligible Employee’s termination of service during the
term of the Plan as a result of resignation from his or her employment for Good
Reason.

 

Unless otherwise stated in the Plan, for purposes of an Eligible Employee’s
employment under the Plan, “termination” of employment or service shall mean the
date upon which the Eligible Employee ceases to perform his or her employment
duties and responsibilities for the Company and/or each of its subsidiaries and,
to the extent consistent with the foregoing, shall be the “last day worked/end
work date” that is coded in the payroll system applicable to the Eligible
Employee.

 

A.            Accrued Wages and Expense Reimbursements

 

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall receive: (1) accrued wages due through the date of termination in
accordance with the Eligible Employee’s employer’s normal payroll practices;
(2) reimbursement for any unreimbursed business expenses properly incurred by
the Eligible Employee prior to the date of termination in accordance with
Company policy (and for which the Eligible Employee has submitted proper
documentation as may be required by the Company, with such documentation and
each reimbursement to occur not later than one year after the Eligible
Employee’s date of termination); and (3) any accrued but unused vacation pay in
a lump sum paid within two and one-half months after the end of the calendar
year in which the Eligible Employee’s date of termination occurs (the
“Termination Year”).

 

B.            Severance, Generally

 

Except as provided in Section IV.C below, in the event of a Covered Termination,
an Eligible Employee shall be entitled to receive the following:

 

(1)                            With respect to an Eligible Employee’s annual
short-term incentive award (“STI Award”) under the American International
Group, Inc. Short-Term Incentive Plan or its successor plan (the “STI Plan”), an
Eligible Employee shall receive:

 

(a)               The “Prior Year Incentive” as calculated below.

 

(i)            If the date of termination is after the end of the applicable STI
Plan performance year, but prior to the Threshold/First Payment Date with
respect to an STI Award, an amount equal to the Eligible Employee’s STI Target
for such performance year as adjusted for the actual performance of the Company
and/or

 

2

--------------------------------------------------------------------------------


 

applicable business unit or function, as determined by the Compensation
Committee in its sole discretion.

 

(x)  For purposes of this section, Threshold/First Payment Date will mean
(i) for Eligible Employees who have an STI Award that is entirely payable in the
year following the STI Plan performance year, the date such STI Award is paid,
and (ii) for Eligible Employees who have a portion of their STI Award designated
as a “Deferred STI Award” such that a portion of such STI Award is to be paid
two or more calendar years after the STI Plan performance year, the date the
first payment of such STI Award is paid.

 

(y) For purposes of this section, an Eligible Employee’s STI Target will mean
the target annual incentive amount assigned to such Eligible Employee for a
performance year pursuant to the STI Plan.

 

(ii)                                  With respect to Eligible Employees who
have a portion of their STI Award designated as a “Deferred STI Award,” if the
date of termination is after the end of the STI Plan performance year and after
the Threshold/First Payment Date for such STI Award, the amount of the Deferred
STI Award portion not yet paid.

 

(iii)                               In all events, such amounts will be paid at
the same time as they are paid to similarly-situated active employees with
similar STI Awards, and will be subject to the same deferral, clawback and
repayment terms. For point of clarity, Prior Year Incentive payments to Eligible
Employees covered under the AIG Clawback Policy, as may be amended from time to
time, are subject to forfeiture and/or repayment to the extent provided for in
such policy.

 

(b)               The “Pro Rata Incentive” for the Termination Year as
calculated below.

 

(i)                                     If the date of termination is on or
after April 1 of a performance year through December 31 of such performance
year, a Pro Rated portion of an amount equal to the Eligible Employee’s STI
Target as adjusted for the actual performance of the Company and/or applicable
business unit or function, as determined by the Compensation Committee in its
sole discretion.

 

(x) For purposes of this section, Pro Rated will mean a fraction the numerator
of which is the number of full months in the Termination Year that the Eligible
Employee was actively employed or on an approved leave of absence during which
the Eligible Employee was receiving salary continuation from a Company payroll
(a “Paid Leave of Absence”) and the denominator of which is 12.

 

(ii)                                  To the extent an Eligible Employee
experiences a Covered Termination prior to April 1 of the Termination Year, no
Pro Rata Incentive shall be paid.

 

(iii)                               All Pro Rata Incentive payments will be paid
at the same time or times as they are paid to similarly situated active
employees with similar STI Awards, and will be subject to the same deferral,
clawback and repayment terms. For point of clarity, Pro Rata Incentive payments
to Eligible Employees covered

 

3

--------------------------------------------------------------------------------


 

under the AIG Clawback Policy, as may be amended from time to time, are subject
to forfeiture and/or repayment to the extent provided for in such policy.

 

(iv)                              For avoidance of doubt, the terms STI Target
and STI Award as used in this Section include any portion of an STI Target and
STI Award designated as a Deferred STI Award (described above).

 

For the avoidance of doubt, in no event shall an Eligible Employee be entitled
to a duplication of any amounts payable under this paragraph or paragraph
(1) above and under the terms of the American International Group, Inc.
Short-Term Incentive Plan as a result of his or her Covered Termination.

 

(2)                            A lump sum cash payment equal to the product of:
(a) a “Multiplier” (as defined below) times (b) the sum of (i) the greater of
actual base salary earned by the Eligible Employee over the twelve (12) months
immediately prior to the date of termination and the Eligible Employee’s
annualized base salary rate as of the date of termination plus (ii) the average
of the Eligible Employee’s annual short-term incentive bonus actually paid for
the three (3) most recently completed calendar years preceding  the Termination
Year for which annual short-term incentive bonuses had generally been paid. Such
amount will be paid as soon as practicable following the Covered Termination but
in no event later than sixty (60) days thereafter (and in any event by
March 15th of the year immediately following the Termination Year).  If the
Eligible Employee resigns for Good Reason, the amount described in clause
(i) shall be the greater of actual base salary earned by the Eligible Employee
over the twelve (12) months immediately prior to the event giving rise to Good
Reason and the Eligible Employee’s annualized base salary rate immediately prior
to the event giving rise to Good Reason.

 

The “Multiplier” shall be as follows:

 

(1)  For an Eligible Employee in grade level 27 or 28: (a) 1 in the event of a
termination without Cause or resignation for Good Reason; or (b) 1.5 in the
event of a termination without Cause or resignation for Good Reason within
twenty-four (24) months following a Change in Control (a “Change in Control
Termination”); and

 

(2)  For an Eligible Employee in grade level 29 or above: (a) 1.5 in the event
of a termination without Cause or resignation for Good Reason; or (b) 2 in the
event of Change in Control Termination.

 

(3)                                 For purposes of paragraph (1)(b) above, if
no STI Target is established for an Eligible Employee for the Termination Year,
the Pro Rata Incentive shall be based on the average of the Eligible Employee’s
annual short-term incentive bonuses paid with respect to the three (3) most
recently completed calendar years preceding the Termination Year for which
annual short-term incentive bonuses had generally been paid; provided that
(A) if the Eligible Employee was not employed for all years that would otherwise
be included in the average, the Eligible Employee’s target annual short-term
incentive bonus with respect to the most recently completed calendar year
preceding the Termination Year in which the Eligible Employee was employed shall
be used and (B) if the Eligible Employee received no annual short-term incentive
bonus for one of the years that would otherwise be included in the average as a
result of an approved leave of absence, the Eligible Employee’s target annual
short-term incentive bonus with respect to the most recently completed calendar
year preceding the Termination Year in which such condition did not apply shall
be used.

 

4

--------------------------------------------------------------------------------


 

With respect to paragraph 2 above, (a) if the Eligible Employee was not employed
for all years that would otherwise be included in the average, the average shall
be computed based on each such year in which Eligible Employee was employed;
(b) if the Eligible Employee earns or is awarded no short-term incentive bonus
for one of the years that would otherwise be included in the average as a result
of an approved leave of absence, the average shall be computed by using the
three most recently completed calendar years preceding the calendar year of
termination in which such condition did not apply; and (c) if an Eligible
Employee was not employed long enough for the Eligible Employee’s first
short-term incentive bonus to be paid, the Eligible Employee’s target short-term
incentive bonus shall be used in lieu of the average described above.

 

For the avoidance of doubt, with respect to this Section IV.B, (i) for any year
in which an Eligible Employee was a “Top 26-100” employee subject to the
determinations of the Special Master for TARP Executive Compensation (“the
“Special Master”), for the purposes of determining what constitutes a short-term
annual incentive bonus, (x) Variable Cash granted to the Eligible Employee (“Top
26-100 Variable Cash”) shall be deemed to be an annual short-term incentive
bonus to the extent actual annual short-term incentive bonus paid is used above
in this Section, and (y) Variable Cash targets with respect to the Eligible
Employee shall be deemed to be an annual short-term incentive bonus to the
extent target annual short-term incentive bonus is used above in this Section,
and (ii) for any year in which an Eligible Employee was a “Top 25” employee
subject to the determinations of the Special Master, the Eligible Employee’s
annual short-term incentive target amount for the Termination Year, shall be
deemed to be the annual short-term incentive bonus solely for purposes of this
Plan.

 

C.                                    Severance for Old Plan Participants

 

If an Old Plan Participant experiences a Covered Termination, he or she shall
receive (1) the Prior Year Incentive (if applicable) , (2) the Pro Rata
Incentive and (3) severance equal to (i) for an Old Plan Participant below grade
level 27, the “Old Plan Benefit” (as defined below) or (ii) for an Old Plan
Participant in grade level 27 or above, (A) the Old Plan Benefit plus (B) the
difference, if any, between the amount provided in Section IV.B.2 and the “Old
Plan Benefit” (the “New Plan Payment”).  The “Old Plan Benefit” shall be the sum
of the following, divided by 12, and then multiplied by the number of months in
the “Severance Period” (as defined below) applicable to the Old Plan
Participant:

 

(1)  Annual base salary as of the date of termination; plus

 

(2)  The average of the Old Plan Participant’s “Annual Cash Bonuses” (as defined
below) awarded and paid with respect to the three most recently completed
calendar years preceding the Termination Year (including any year in which the
bonus was zero); provided that: (a) if the date of termination occurs during a
calendar year before the time that Annual Cash Bonuses have generally been paid
out to employees for the prior calendar year’s performance, the average shall be
computed based on the second, third and fourth calendar years prior to the
calendar year in which the termination occurs, (b) if the Old Plan Participant
was not employed for all years that would otherwise be included in the average,
the average shall be computed based on each such year in which the Old Plan
Participant was employed and (c) if the Old Plan Participant earns or is awarded
no bonus for one of the years that would otherwise be included in the average as
a result of an approved leave of absence, the average shall be computed by using
the three most recently completed calendar years preceding the Termination Year
in

 

5

--------------------------------------------------------------------------------


 

which such condition did not apply.  Solely for purposes of this Plan, “Annual
Cash Bonus” means any performance based, year-end cash bonus or a cash bonus in
lieu of a year-end cash bonus, and the amount of any Annual Cash Bonus awarded
and paid shall include any amount of such bonus voluntarily deferred by the Old
Plan Participant, Top 26-100 Variable Cash and TARP restricted stock units
issued to “Top 25” employees in accordance with applicable regulations issued by
the U.S. Department of the Treasury, as applicable.

 

The “Severance Period” shall be:

 

(a)  For each Old Plan Participant who is a Senior Vice President or higher of
the Company as of the Transition Date (or, if earlier, the date of termination),
24 months; and

 

(b)  For all other Old Plan Participants, one month per year of service with the
Company up to a maximum of 12 months, except that (a) no Old Plan Participant
shall have a Severance Period of less than six months regardless of years of
service and (b) any Old Plan Participant who was also eligible to receive
benefits under the American International Group, Inc. Executive Severance Plan
that was terminated as of June 26, 2008 (the “Initial Plan”) shall be entitled
to a Severance Period that is no shorter than what would have been provided to
such Old Plan Participant under the terms of the Initial Plan if such Old Plan
Participant had been terminated on December 31, 2007.  For the avoidance of
doubt, the Severance Period for an Old Plan Participant who is a Senior Vice
President solely of a subsidiary of the Company (and not of American
International Group, Inc.) shall be determined under this paragraph (2).

 

For Covered Terminations prior to January 1, 2014 (the “Transition Date”), the
Old Plan Benefit shall be paid over the number of months in the Severance Period
in substantially equal weekly, biweekly, semi-monthly or monthly installments
(each, a “Severance Installment”) in accordance with the Old Plan Participant’s
employer’s normal payroll practices.  Severance Installments paid to Old Plan
Participants shall commence on a payroll date of the Old Plan Participant’s
employer within 60 days following the Old Plan Participant’s termination of
employment; provided that if the last day of such 60-day period ends in a
calendar year after the Termination Year, then the Severance Installments shall
commence in the second calendar year.

 

For Covered Terminations on or after the Transition Date, the Old Plan Benefit
will be paid in a lump sum as soon as practicable following the Covered
Termination but in no event later than sixty (60) days thereafter (and in any
event by March 15th of the year immediately following the Termination Year).

 

Any New Plan Payment will be paid in a lump sum as soon as practicable following
the Covered Termination but in no event later than (60) days thereafter (and in
any event by March 15th of the year immediately following the Termination Year);
provided that any Pro Rata Incentive will be paid when annual short-term
incentive bonuses for the Termination Year are regularly paid to
similarly-situated active employees (but in no event later than March 15th of
the year immediately following the Termination Year) and any Prior Year
Incentive will be paid when annual short-term incentive bonuses for the Prior
Year are regularly paid to similarly-situated active employees (but in no event
later than March 15th of the Termination Year).

 

6

--------------------------------------------------------------------------------


 

D.                                    Continued Health and Life Insurance
Coverage and Participation in Retiree Health and Retiree Life for Eligible
Employees

 

Subject to Section IV.F, if an Eligible Employee experiences a Covered
Termination, the Eligible Employee shall be entitled to continued health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), if applicable, for a period in accordance with the requirements
under COBRA; provided, however, that the Eligible Employee shall be solely
responsible for paying the full cost of the monthly premiums for such COBRA
coverage; and provided, further, that such coverage shall not be provided if
during such period the Eligible Employee is or becomes ineligible under the
provisions of COBRA for continuing coverage.  Any Eligible Employee who
experiences a Covered Termination will receive one (1) year of additional
service credit and credit for additional age solely for purposes of determining
the Eligible Employee’s eligibility to participate in any Company retiree health
plan and, if eligible, may choose to participate in any such plan as of his or
her date of termination at the applicable rate or pay for COBRA coverage, if
applicable.  If such an Eligible Employee chooses to pay for COBRA coverage and
retains such coverage for the full COBRA period, the Eligible Employee may
participate in the applicable Company retiree health plan(s) following the COBRA
period.

 

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall also be entitled to an additional lump-sum payment of $40,000 (the
“Supplemental Health & Life Payment”).  The Supplemental Health & Life Payment
may, among other things, be payable towards COBRA healthcare and life insurance
coverage after the Eligible Employee’s date of termination.

 

E.                                    Additional Non-qualified Pension Credits
for Eligible Employees

 

Subject to Section IV.F, if an Eligible Employee experiences a Covered
Termination, the Eligible Employee will receive one (1) year of additional
service credit and credit for additional age solely for purposes of determining
vesting and eligibility for retirement (including early retirement) under the
Company’s non-qualified pension plans (plans that are not intended to be
qualified under the provisions of Section 401 of the Internal Revenue Code of
1986, as amended (the “Code”)) in which such Eligible Employee was actively
participating immediately prior to his or her date of termination (the
“Non-Qualified Pension Plans”).  Eligible Employees shall commence payments
under the Non-Qualified Pension Plans at the time specified in the applicable
plan, determined as if “Qualified Plan Retirement Income” (as defined in the
applicable plan) began to be paid immediately following the Eligible Employee’s
date of termination.

 

F.                                     Transition of Old Plan Participants

 

Notwithstanding anything to the contrary set forth in the Plan, if an Old Plan
Participant experiences a Covered Termination before the Transition Date, the
Old Plan Participant shall not receive any benefits under Sections IV.D or IV.E
of the Plan, and, instead, the terms of Sections IV.C through F of the Old Plan
shall apply.

 

G.                                   Limitations on Severance; Reductions of
Severance

 

The amounts described in Subsections B through F of this Section IV
(collectively referred to as “Severance”) are subject to the Eligible Employee’s
continued compliance

 

7

--------------------------------------------------------------------------------


 

with any applicable release and/or restrictive covenant agreement (referred to
generically as the “Release”) that the Company may require under other
compensation arrangements, any applicable employment agreement or the release
pursuant to Section VI below.  Failure to execute or adhere to such a Release,
or the revocation of such a Release, by the Eligible Employee shall result in a
forfeiture of all Severance under the Plan.  (For the avoidance of doubt, any
Severance Installment or other Severance benefit due under the terms of the Plan
shall be forfeited to the extent such payment would have otherwise been due but
for the Eligible Employee’s failure to provide the Company with a duly executed
and effective Release.)  Nothing herein shall preclude the Company in its sole
discretion from requiring the Eligible Employee to enter into other such
releases or agreements as a condition to receiving Severance under the Plan.

 

H.                                   Code Section 409A

 

Except as provided below, payments under the Plan are intended to satisfy the
“short-term deferral exception” under section 409A of the Code (“Code section
409A”).

 

Notwithstanding the foregoing, Old Plan Benefit payments with respect to Old
Plan Participants who experience a Covered Termination prior to the Transition
Date are intended to comply with Code section 409A, including any regulatory
exceptions (such as the short-term deferral and separation pay exceptions) that
may be applicable, and the Plan shall be interpreted, operated and administered
accordingly.  To the extent applicable, each payment described in this paragraph
shall be treated as a separate payment for purposes of Code section 409A and
shall be made only in the event of a “separation from service” within the
meaning of Code section 409A.  If an Old Plan Participant experiences a Covered
Termination on or after the Transition Date due to his or her resignation for
Good Reason and the Plan Administrator determines that the circumstances
constituting Good Reason occurred prior to the Transition Date (and, in any
event, would have constituted Good Reason under Section IV.K of the Old Plan),
any Severance benefit that would otherwise be payable or due under Section IV of
the Plan shall be paid at the time and in the form that severance benefits would
have been provided under the Old Plan.  If the Plan Administrator determines
that an Old Plan Participant who experiences a Covered Termination prior to the
Transition Date is a “specified employee” for purposes of Code section 409A, any
Severance benefit that would otherwise be payable or due under Section IV of the
Plan shall be delayed for six months to the extent that such Severance is
determined to constitute “deferred compensation” under Code section 409A.  In
such case, the Old Plan Participant shall not receive such Severance benefit
that is subject to the six-month delay until the first scheduled payroll date
that occurs more than six months following the date of termination (the “First
Payment Date”) and, on the First Payment Date, the Company shall pay the Old
Plan Participant an amount equal to the sum of the Severance benefits that would
have been payable in respect of the period preceding the First Payment Date but
for the delay imposed on account of Code section 409A.

 

The Plan Administrator (as defined in Section VII.A) will have full authority to
give effect to the intent of this Section VI.H.

 

I.                                        Covenants and for “Cause” Terminations

 

Notwithstanding anything to the contrary in the Plan, (a) if at any time the
Eligible Employee breaches any of the provisions of a Release, or revokes it, or
(b) if within one year after the last payment of Severance under the Plan, the
Plan Administrator

 

8

--------------------------------------------------------------------------------

 

determines that grounds existed, on or prior to the date of termination of the
Eligible Employee’s employment with the Company, including prior to the
Effective Date, for the Company to terminate the Eligible Employee’s employment
for “Cause”:

 

(1)  No further payments or benefits shall be due under this Section IV; and

 

(2)  The Eligible Employee shall be obligated to repay to the Company,
immediately and in a cash lump sum, the amount of any Severance benefits (other
than any amounts received by the Eligible Employee under Sections IV.D, E or F)
previously received by the Eligible Employee (which shall, for the avoidance of
doubt, be calculated on a pre-tax basis);

 

provided that the Eligible Employee shall in all events be entitled to receive
accrued wages, expense reimbursement and accrued but unused vacation pay as set
forth in Section IV.A above.

 

J.                                      No Rights

 

Other than as provided in this Section IV, an Eligible Employee shall have no
rights to any compensation or any other benefits under the Plan.  All other
benefits, if any, due to the Eligible Employee following the date of termination
shall be determined in accordance with the plans, policies and practices of the
Company or any subsidiary of the Company in effect on the date of termination.
Whether the Eligible Employee’s employment has terminated for purposes of any
Company plan or arrangement shall be determined on the basis of the applicable
terms of the plan or arrangement.

 

K.                                   Non U.S. Participants

 

To the extent the Local Laws of a country or non-U.S. jurisdiction in which an
Eligible Employee works would prohibit any provision, feature or requirement of
the Plan, or such Local Laws, an applicable collective bargaining of similar
collective agreement, the determination of a court or other adjudicative body or
an Eligible Employee’s contract of employment would require that the benefits
provided under the Plan be duplicative of or in addition to other Company or
subsidiary or employer provided or paid  severance benefits or
termination-related benefits to which such Eligible Employee is entitled,  the
CMRC hereby delegates to the International ESP Committee the responsibility to
develop a written appendix to the Plan specific to such country or non-U.S.
jurisdiction that addresses the problematic provision, feature or requirement
while maintaining as much of the intent and goals of the Plan as possible and
also complying with Local Laws.  The International ESP Committee will share such
appendix with all Eligible Employees in such country or non-U.S. jurisdiction,
and with the Claims Administrator, and will maintain an inventory of all such
appendices.  The International ESP Committee shall periodically consult with
local counsel in such country or non-U.S. jurisdiction to confirm that such
appendices remain permissible, enforceable, and in accordance with Local Law. 
The International ESP Committee shall be comprised of the Company’s most senior
executive whose responsibility it is to oversee both the Corporate Compensation
Department and the Corporate Benefits Department (who shall be the Chairman of
the International ESP Committee); and the Chairman shall appoint no less than
two and no more than four qualified executives from among the Company’s human
resources executives and human resources attorneys to be members of the
International ESP Committee with him.  To the extent the position described in
first clause of the sentence immediately above is vacant,

 

9

--------------------------------------------------------------------------------


 

the Chairman of the International ESP Committee shall be the executive described
in the first paragraph of Section IX of the Plan.

 

V.                                    No Duplication; No Mitigation

 

A.            No Duplication

 

The Plan is not intended to, and shall not result in any duplication of payments
or benefits to any Eligible Employee.  The Compensation Committee shall be
authorized to interpret the Plan to give effect to the preceding sentence.

 

B.            No Mitigation

 

In order for an Eligible Employee to receive the Severance described in the
Plan, the Eligible Employee shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under the Plan,
and there shall be no offset against any amounts due under the Plan on account
of any remuneration attributable to any subsequent employment that the Eligible
Employee may obtain.

 

VI.                               Release and Restrictive Covenant Agreement

 

Subject to Sections IV.G and H above, the Company may require and condition
payment of the Severance on the Eligible Employee’s execution of a Release in
the form attached to the Plan as Exhibit A, as such Release may be modified by
the General Counsel of the Company or his or her designee; provided, however,
that such Release must be executed within 60 days after the date of termination;
provided, further, that if the Local Laws of a country or non-U.S. jurisdiction
in which an Eligible Employee works would not permit all or a portion of the
Release to be structured or executed in the form attached hereto, the General
Counsel of the Company or his or her designee shall have the discretion to
create a release that incorporates as much of the Release as possible while also
complying with such Local Laws.

 

VII.                          Plan Administration

 

A.            Compensation Committee

 

The Plan shall be interpreted, administered and operated by the Compensation
Committee, which shall have the complete authority, in its sole discretion,
subject to the express provisions of the Plan, to interpret the Plan, adopt any
rules and regulations for carrying out the Plan as may be appropriate and decide
any and all matters and make any and all determinations arising under or
otherwise necessary or advisable for the administration of the Plan.  All
interpretations and decisions by the Compensation Committee shall be final,
conclusive and binding on all parties affected thereby, and shall supersede any
decisions or actions by the “Claims Administrator” (as defined below). 
Notwithstanding the foregoing, the Compensation Committee shall have the right
to delegate to any individual member of the Compensation Committee or to any
executive of the Company any of the Compensation Committee’s authority under the
Plan; provided, that no person shall act as Plan Administrator in any matter
directly relating to his or her eligibility or amount of Severance under the
Plan.  The Compensation Committee and/or the member of the Compensation
Committee or the executive of the Company delegated any authority under the Plan
shall be referred to in the Plan as the “Plan Administrator.”

 

10

--------------------------------------------------------------------------------


 

B.            Expenses and Liabilities

 

All expenses and liabilities that the Plan Administrator and the Claims
Administrator incur in connection with the administration of the Plan shall be
borne by the Company.  The Plan Administrator and the Claims Administrator may
employ attorneys, consultants, accountants, appraisers, brokers or other persons
in connection with such administration, and the Plan Administrator, the Claims
Administrator, the Company and the Company’s officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons. 
No member of the Compensation Committee or any executive delegated by the
Compensation Committee as Plan Administrator, or the Claims Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan, and all members of the Compensation
Committee and any executive delegated by the Compensation Committee as the Plan
Administrator and the Claims Administrator shall be fully protected by the
Company in respect of any such action, determination or interpretation to the
extent permitted by (a) the Company’s charter; (b) the Company’s bylaws and
(c) applicable law.

 

VIII.                     Termination and Amendment

 

A.            Termination

 

The Compensation Committee may terminate the Plan in accordance with Section II
of the Plan, provided that no termination shall adversely affect the payments or
benefits to which any Eligible Employee has become entitled by virtue of a
Covered Termination occurring before the time of termination of the Plan.  Any
notice of termination shall be in accordance with Section VIII.C below.

 

B.            Amendment

 

The Compensation Committee may amend the Plan in any manner, provided that, in
the event an amendment is determined by the Compensation Committee to be, in the
aggregate, material and adverse to an Eligible Employee (taking into account any
aspects of such amendments that are beneficial to the Eligible Employee), the
Compensation Committee shall provide 12 months’ notice to such Eligible Employee
in accordance with Section VIII.C below (and no such change shall be effective
before the second anniversary of the Effective Date).  In addition, the
Compensation Committee may, at any time, amend the Plan in any manner it
determines in good faith is necessary or appropriate (1) to comply with
applicable law or (2) to comply with Code section 409A.  Any notice of amendment
shall be in accordance with Section VIII.C below.

 

For the avoidance of doubt, amendments under the preceding sentence may be
material and adverse to Eligible Employees.  In addition, if an employee was not
an Eligible Employee because he or she had an employment agreement (or other
agreement or arrangement) that contemplated payment of severance with respect to
any termination, the Compensation Committee may amend the Plan to exclude such
employee without notice to such employee (notwithstanding the expiration of such
agreement or arrangement) if it determines that in good faith that such
exclusion is necessary to comply with Code section 409A.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Compensation Committee’s rights and powers to
amend the Plan shall be delegated to individuals holding the positions of
Executive Vice President Human Resources (or, in the event no individual with
such a title is employed by the Company, then the most senior Human Resources
overseeing the entire global Human Resource Function of the Company) and Vice
President Global Compensation and Benefits (or, in the event no individual with
such a title is employed by the Company, then the most senior  executive
overseeing the Company’s Compensation and Benefits Function), each of which,
individually, has the right to amend the Plan with respect to (i) amendments
required by relevant law, regulation or ruling, (ii) amendments that are not
expected to have a material financial impact on the Company, (iii) amendments
that can reasonably be characterized as technical or ministerial in nature, or
(iv) amendments that have previously been approved in concept by the
Compensation Committee. Notwithstanding the foregoing delegation, the positions
noted above shall not have the power to make an amendment to the Plan that could
reasonably be expected to result in a termination of the Plan or a change in the
structure or the powers, duties or responsibilities of the Compensation
Committee, unless such amendment is approved or ratified by the Compensation
Committee

 

C.            Notice of Termination or Amendment

 

The Company shall be deemed to have provided any notice required by this
Section VIII if the Company makes a reasonable, good faith effort to email or
otherwise contact all Eligible Employees.  For the avoidance of doubt, notice
shall be deemed to have been validly delivered to every Eligible Employee
notwithstanding that certain individual Eligible Employees do not receive actual
notice, if the Company makes reasonable, good faith efforts as provided in the
preceding sentence.

 

IX.                              Claims and Appeals Procedures

 

The following claim review and claim appeal procedures apply to all claims of
any nature related to the Plan.  For purposes of the Plan, the “Claims
Administrator” is the Company’s most senior executive whose responsibility it is
to oversee both the Corporate Compensation Department and the Corporate Benefits
Department; provided however, if that aforementioned position is vacant, then
the Company’s senior most executive whose responsibility it is to oversee all
Human Resources matters of the Company on a global basis shall be the Claims
Administrator and if both of the immediately aforementioned positions are
vacant, then the Chief Executive Officer of the Company shall appoint an
individual to be the Claims Administrator.  The Claims Administrator, in his or
her discretion, may delegate in writing the Claims Administrator
responsibilities to a committee comprised of three individuals selected from
among the human resources executives and human resources attorneys of the
Company, who shall act as Claims Administrator.

 

A.            Initial Claim

 

To the extent that an Eligible Employee believes that he or she is entitled to a
benefit under the Plan that such Eligible Employee has not received, such
Eligible Employee may file a claim for benefits under the Plan, as provided in
this Section IX of the Plan.

 

1.              Procedure for Filing a Claim

 

12

--------------------------------------------------------------------------------


 

An Eligible Employee must submit a claim in writing on the appropriate claim
form (or in such other manner acceptable to the Claims Administrator), along
with any supporting comments, documents, records and other information, to the
Claims Administrator in person or by messenger.

 

If an Eligible Employee fails to properly file a claim for a benefit under the
Plan, the Eligible Employee shall be considered not to have exhausted all
administrative remedies under the Plan, and shall not be able to bring any legal
action for the benefit.  Claims and appeals of denied claims may be pursued by
an Eligible Employee, or if approved by the Claims Administrator, by an Eligible
Employee’s authorized representative.

 

2.              Initial Claim Review

 

The Claims Administrator shall conduct the initial claim review.  The Claims
Administrator shall consider the applicable terms and provisions of the Plan and
amendments to the Plan, and any information and evidence presented by the
Eligible Employee and any other relevant information.

 

3.              Initial Benefit Determination

 

(a)         Timing of Notification on Initial Claim

 

The Claims Administrator shall notify an Eligible Employee about his or her
claim within a reasonable period of time, but, in any event, within 90 days
after the Plan Administrator or Claims Administrator, as the case may be,
receives the Eligible Employee’s claim, unless the Claims Administrator
determines that special circumstances require an extension of time for
processing the claim.  If the Claims Administrator determines that an extension
is needed, the Eligible Employee shall be notified before the end of the initial
90-day period.  The notification shall say what special circumstances require an
extension of time.  The Eligible Employee shall be told the date by which the
Claims Administrator expects to render the determination, which in any event
shall be within 90 days from the end of the initial 90-day period.

 

If such an extension is necessary because an Eligible Employee did not submit
the information necessary to decide the claim, the time period in which the Plan
Administrator is required to make a decision shall be frozen from the date on
which the notification is sent to the Eligible Employee until the Eligible
Employee responds to the request for additional information.  If the Eligible
Employee fails to provide the necessary information in a reasonable period of
time, the Plan Administrator may, in its discretion, decide the Eligible
Employee’s claim based on the information already provided.

 

(b)                                 Manner and Content of Notification of Denied
Claim

 

In the event the Claims Administrator denies an Eligible Employee’s claim for
benefits, the Claims Administrator shall provide an Eligible Employee with
written or electronic notice of any denial, in accordance with applicable U.S.
Department of Labor regulations.  The notification shall include:

 

(i)  The specific reason or reasons for the denial;

 

(ii)  Reference to the specific provision(s) of the Plan on which the
determination is based;

 

13

--------------------------------------------------------------------------------


 

(iii)  A description of any additional material or information necessary for an
Eligible Employee to revise the claim and an explanation of why such material or
information is necessary; and

 

(iv)  A description of the Plan’s review procedures and the time limits
applicable to such procedures.

 

4.              Claims Processing

 

In the event the Claims Administrator approves an Eligible Employee’s claim for
benefits, the Claims Administrator shall provide the Release that the Eligible
Employee must sign pursuant Section VI of the Plan, and shall coordinate with
the applicable Company payroll department, the Company benefits department, and
any other Company entity or counsel as necessary to implement the terms of
Section IV of the Plan.

 

B.            Review of Initial Benefit Denial

 

1.              Procedure for Filing an Appeal of a Denial

 

Any appeal of a denial must be delivered to the Plan Administrator within 60
days after an Eligible Employee receives notice of denial.  Failure to appeal
within the 60-day period shall be considered a failure to exhaust all
administrative remedies under the Plan and shall make an Eligible Employee
unable to bring a legal action to recover a benefit under the Plan.  An Eligible
Employee’s appeal must be in writing, using the appropriate form provided by the
Plan Administrator (or in such other manner acceptable to the Plan
Administrator).  The request for an appeal must be filed with the Plan
Administrator in person or by messenger, in either case, evidenced by written
receipt or by first-class postage-paid mail and return receipt requested, to the
Plan Administrator.

 

2.              Review Procedures for Denials

 

The Plan Administrator shall provide a review that takes into account all
comments, documents, records and other information submitted by an Eligible
Employee without regard to whether such information was submitted or considered
in the initial benefit determination.  An Eligible Employee shall have the
opportunity to submit written comments, documents, records and other information
relating to the claim and shall be provided, upon request and free of charge,
reasonable access to and copies of all relevant documents.

 

3.              Timing of Notification of Benefit Determination on Review

 

The Plan Administrator shall notify an Eligible Employee of the Plan
Administrator’s decision within a reasonable period of time, but in any event
within 60 days after the Plan Administrator receives the Eligible Employee’s
request for review, unless the Plan Administrator determines that special
circumstances require more time for processing the review of the adverse benefit
determination.

 

If the Plan Administrator determines that an extension is required, the Plan
Administrator shall tell an Eligible Employee in writing before the end of the
initial 60-day period.  The Plan Administrator shall tell the Eligible Employee
the special circumstances that require an extension of time, and the date by
which the Plan Administrator expects to

 

14

--------------------------------------------------------------------------------


 

render the determination on review, which in any event shall be within 60 days
from the end of the initial 60-day period.

 

If such an extension is necessary because an Eligible Employee did not submit
the information necessary to decide the claim, the time period in which the Plan
Administrator is required to make a decision shall be frozen from the date on
which the notification is sent to the Eligible Employee until the Eligible
Employee responds to the request for additional information.  If the Eligible
Employee fails to provide the necessary information in a reasonable period of
time, the Plan Administrator may, in its discretion, decide the Eligible
Employee’s claim based on the information already provided.

 

4.              Manner and Content of Notification of Benefit Determination on
Review

 

The Plan Administrator shall provide a notice of the Plan’s benefit
determination on review, in accordance with applicable U.S. Department of Labor
regulations.  If an Eligible Employee’s appeal is denied, the notification shall
include:

 

(a)  The specific reason or reasons for the denial;

 

(b)  Reference to the specific provision(s) of the Plan on which the
determination is based; and

 

(c)  A statement that the Eligible Employee is entitled to receive, upon request
and free of charge, reasonable access to and copies of all relevant documents.

 

If an Eligible Employee’s appeal is approved, the Plan Administrator shall
forward the claim to the Claims Administrator for processing in accordance with
Section IX.A.4 above.

 

C.            Legal Action

 

An Eligible Employee cannot bring any action to recover any benefit under the
Plan if the Eligible Employee does not file a valid claim for a benefit and seek
timely review of a denial of that claim.

 

X.                                   Withholding Taxes

 

The Company may withhold from any amounts payable under the Plan such federal,
state, local or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

XI.                              Miscellaneous

 

A.            No Effect on Other Benefits

 

Any Severance received by an Eligible Employee under the Plan shall not be
counted as compensation for purposes of determining benefits under other benefit
plans, programs, policies and agreements, except to the extent expressly
provided therein or in the Plan.  With respect to any benefit plan, program,
policy or agreement that takes into account only base salary as relevant
compensation, only the portion of such Severance that is payable on account of
annual base salary as of the date of termination as

 

15

--------------------------------------------------------------------------------


 

calculated in Section IV.B.1 shall be taken into account for purposes of such
benefit plan, program, policy or agreement.

 

B.            Unfunded Obligation

 

Any Severance and benefits provided under the Plan shall constitute an unfunded
obligation of the Company.  Severance and other benefits paid under the Plan
will be made, when due, entirely by the Company from its general assets.  The
Plan shall constitute solely an unsecured promise by the Company to provide
Severance to Eligible Employees to the extent provided herein.  For the
avoidance of doubt, any pension, health or life insurance benefits to which an
Eligible Employee may be entitled under the Plan shall be provided under other
applicable employee benefit plans of the Company.  The Plan does not provide the
substantive benefits under such other employee benefit plans, and nothing in the
Plan shall restrict the Company’s ability to amend, modify or terminate such
other employee benefit plans.

 

C.            Employment Status

 

The Plan does not create an employment relationship between any Eligible
Employee and the Company or any of its subsidiaries.  The Plan is not a contract
of employment, is not part of a contract of employment (unless such contract
explicitly incorporates the Plan into such contract), does not guarantee the
Eligible Employee employment for any specified period and does not limit the
right of the Company or any subsidiary of the Company to terminate the
employment of the Eligible Employee at any time for any reason or no reason or
to change the status of any Eligible Employee’s employment or to change any
employment policies.

 

D.            Section Headings

 

The section headings contained in the Plan are included solely for convenience
of reference and shall not in any way affect the meaning of any provision of the
Plan.

 

E.            Governing Law

 

It is intended that the Plan be an “employee welfare benefit plan” within the
meaning of Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) maintained for the purpose of providing benefits for a
select group of management or highly compensated employees, and the Plan shall
be administered in a manner consistent with such intent.  The Plan Administrator
shall provide any documents relating to the Plan to the Secretary of the U.S.
Department of Labor upon request.  The Plan and all rights under the Plan shall
be governed and construed in accordance with ERISA, and, to the extent not
preempted by federal law, with the laws of the State of New York.  The Plan
shall also be subject to all applicable non-U.S. laws as to Eligible Employees
located outside of the United States.

 

In the event that any provision of the Plan is not permitted by the Local Laws,
of a country or jurisdiction in which an Eligible Employee works, such Local Law
shall supersede or modify (as applicable) that provision of the Plan with
respect to that Eligible Employee.

 

16

--------------------------------------------------------------------------------

 

F.             Assignment

 

The Plan shall inure to the benefit of and shall be enforceable by an Eligible
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If an Eligible Employee
should die while any amount is still payable to the Eligible Employee under the
Plan had the Eligible Employee continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of the
Plan, or as determined by the Compensation Committee, to the Eligible Employee’s
estate.  An Eligible Employee’s rights under the Plan shall not otherwise be
transferable or subject to lien or attachment.

 

17

--------------------------------------------------------------------------------


 

Glossary of Terms

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean (i) the Eligible Employee’s conviction, whether following
trial or by plea of guilty or nolo contendere (or similar plea), in a criminal
proceeding (A) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion, or (B) on a felony charge or (C) on an equivalent
charge to those in clauses (A) and (B) in jurisdictions which do not use those
designations; (ii) the Eligible Employee’s engagement in any conduct which
constitutes an employment disqualification under applicable law (including
statutory disqualification as defined under the Exchange Act); (iii) the
Eligible Employee’s violation of any securities or commodities laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or commodities exchange or association of which the Company or
any of its subsidiaries or affiliates is a member; or (iv) the Eligible
Employee’s material violation of the Company’s codes or conduct or any other
Company policy as in effect from time to time.  The Determination as to whether
Cause has occurred shall be made by the Plan Administrator in its sole
discretion.  The Plan Administrator shall also have the authority in its sole
discretion to waive the consequences of the existence or occurrence of any of
the events, acts or omissions constituting Cause.

 

“Change in Control” shall mean the occurrence of any of the following events:

 

(1)  Individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

(2)  Any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (“Company Voting Securities”); provided,
however, that the event described in this paragraph (2) shall not be deemed to
be a Change in Control by virtue of an acquisition of Company Voting
Securities:  (A) by the Company or any subsidiary of the Company (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary of the Company or (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities;

 

(3)  The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company (a “Business

 

1

--------------------------------------------------------------------------------


 

Combination”) that results in any person (other than the United States
Department of Treasury) becoming the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the entity resulting from such Business
Combination;

 

(4) The consummation of a sale of all of substantially all of the Company’s
assets (other than to an affiliate of the Company); or

 

(5)  The Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control shall then occur.

 

“Disability” shall mean a period of medically determined physical or mental
impairment that is expected to result in death or last for a period of not less
than 12 months during which the Eligible Employee qualifies for income
replacement benefits under the Eligible Employee’s employer’s long-term
disability plan for at least 3 months, or, if the Eligible Employee does not
participate in such a plan, a period of disability during which the Eligible
Employee is unable to engage in any substantial gainful activity by reason of
any medically determined physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto, and the applicable rules and regulations
thereunder.

 

“Good Reason” shall mean, in the absence of written consent of the Eligible
Employee, a reduction of more than twenty percent (20%) in the Eligible
Employee’s annual target direct compensation (including annual base salary,
short-term incentive opportunity and long-term incentive opportunity); provided
that such reduction will not constitute Good Reason if it results from a
Board-approved program generally applicable to similarly-situated employees;
provided, further, that prior to the Transition Date, for Old Plan Participants,
Good Reason shall have the meaning given in Section IV.K the Old Plan. 
Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless (a) the Eligible Employee gives written notice to the Company of
termination of employment within 30 days after the Eligible Employee first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in detail the circumstances constituting Good Reason, and the Company
has failed within 30 days after receipt of such notice to cure the circumstances
constituting Good Reason, and (b) the Eligible Employee’s “separation from
service” (within the meaning of Code section 409A) occurs no later than two
years following the initial existence of the circumstances giving rise to Good
Reason.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMERICAN INTERNATIONAL GROUP, INC.

RELEASE AND RESTRICTIVE COVENANT AGREEMENT

 

This Release and Restrictive Covenant Agreement (the “Agreement”) is entered
into by and between                                                    (the
“Employee”) and American International Group, Inc., a Delaware Corporation (the
“Company”).

 

Each term defined in the American International Group, Inc. 2012 Executive
Severance Plan (the “Plan”) has the same meaning when used in this Agreement.

 

In addition, each term defined in the American International Group, Inc.
Executive Severance Plan (the “Old Plan”) has the same meaning when used in
sections of this Agreement discussing the Old Plan.

 

I.                                        Termination of Employment

 

The Employee’s employment with the Company and each of its subsidiaries and
controlled affiliates (collectively “AIG”) shall terminate on
                               (the “Termination Date”) and, as of that date,
the Employee shall cease performing the Employee’s employment duties and
responsibilities for AIG and shall no longer report to work for AIG.  For
purposes of this Agreement, the term “controlled affiliates” means an entity of
which the Company directly or indirectly owns or controls a majority of the
voting shares.

 

II.                                   Severance

 

[Non Grandfathered (Newly Eligible) Participants]

 

[The Employee shall receive a lump sum severance payment in the gross amount of
$                              , less applicable tax and benefit withholdings
paid out in a lump sum as soon as practicable but in no event later than sixty
(60) days following the Termination Date (and in any event by March 15th of the
year immediately following the Termination Year in accordance with
Section IV.B(2) of the Plan.  The Employee shall also receive a prorated annual
short-term incentive bonus for the Termination Year calculated in accordance
with Section IV.B(1)(b) of the Plan and payable when such incentives are
regularly paid to similarly-situated active employees (but in no event later
than March 15th of the year immediately following the Termination Year). [The
Employee shall also receive a lump sum cash payment equal to the Employee’s
annual short-term incentive bonus for the Prior Year if such bonus has not been
paid as of the date of termination calculated in accordance with
Section IV.B.(1)(a) of the Plan and payable when annual short-term incentive
bonuses for the Prior Year are regularly paid to similarly-situated active
employees (but in no event later than March 15th of the Termination Year).]

 

[Grandfathered, Old Plan Participants]

 

[If Terminated After the Transition Date] The Employee shall receive a lump sum
severance payment in the gross amount of $                              , less
applicable tax and benefit withholdings paid out in a lump sum as soon as
practicable but in no event later than sixty (60) days following the Termination
Date (but in no event later than March 15th of the year immediately following
the Termination Year) in accordance with Section IV.C of the Plan.

 

A-1

--------------------------------------------------------------------------------


 

[If Terminated Prior to the Transition Date] The Employee shall receive
Severance Installments in the gross amount of $                              ,
less applicable tax and benefit withholdings paid out over                 
months (in substantially equal weekly, biweekly, or monthly installments) in
accordance with Section IV.C of the Plan, and Section IV.B of the Old Plan, and
the Company’s normal payroll practices.  The Severance Period (as defined in the
Old Plan) shall end on                                         , 201     (the
“Severance End Date”).  Solely for purposes of the AIG Retirement Plan and any
life insurance benefits provided pursuant to Section IV.F of the Plan and
Section IV.F. of the Old Plan, only that portion ($                    ) of the
Severance Installments that is equal to the Employee’s regular salary
installments at the time of the Termination Date shall be treated as “salary”
(the remainder, $                       shall be treated as non-salary).

 

[Regardless of whether Termination occurs before or after Transition Date]

 

[ If Participant is Grade 27+: If dollar amount of severance is greater under
new ESP formula than under old ESP formula The Employee shall also receive a New
Plan Payment, if any, in accordance with Section IV.C. of the Plan in a lump sum
as soon as practicable following the Termination Date but in no event later than
(60) days thereafter (and in any event by March 15th of the Termination Year).] 
[If terminated after March 31st  The Employee shall also receive a prorated
annual short-term incentive bonus for the Termination Year calculated in
accordance with Section IV.B(1)(b) of the Plan and payable when such incentives
are regularly paid to similarly-situated active employees (but in no event later
than March 15th of the Termination Year).] [If annual short-term bonus for prior
year has not been paid as of the date of termination The Employee shall also
receive a lump sum cash payment equal to the Employee’s annual short-term
incentive bonus for the Prior Year calculated in accordance with Section IV.B.
(1)(a) of the Plan and payable when annual short-term incentive bonuses for the
Prior Year are regularly paid to similarly-situated active employees (but in no
event later than March 15th of Termination Year.]]

 

The Employee shall also be paid accrued wages, reimbursed expenses, and
                 days of accrued, unused paid time off (“PTO”) as of the
Termination Date.  The Employee shall not accrue any PTO after the Termination
Date.

 

III.                              Other Benefits

 

Nothing in this Agreement modifies or affects any of the terms of any benefit
plans or programs (defined as medical, life, pension and 401(k) plans or
programs and including, without limitation, the Company’s right to alter the
terms of such plans or programs).  No further deductions or employer matching
contributions shall be made on behalf of the Employee to the Incentive Savings
Plan (“ISP”) as of the last day of the pay period in which the Termination Date
occurs.

 

The Employee shall no longer participate or be eligible for coverage under the
Short-Term and Long-Term Disability programs, and the ISP.  After the
Termination Date, the Employee may decide, under the ISP, whether to elect a
rollover or distribution of the Employee’s account balance or to keep the
account balance in the ISP.  [To the extent the Employee has amounts that remain
deferred under the Supplemental Incentive Savings Plan (“SISP”) or the Executive
Deferred Compensation Plan (“EDCP”) as of the Termination Date, a distribution
because of termination of employment of the Employee’s account balance under the
SISP and EDCP will be paid after Termination Date pursuant to the terms of the
SISP and EDCP. ] The Employee shall not accrue vacation after the Termination
Date.

 

A-2

--------------------------------------------------------------------------------


 

[At all times, for Newly Eligible Non-Grandfathered Participants, and after the
Transition Date, for all Participants]

 

[As set forth in Section IV.D of the Plan, the Employee shall be entitled to
continued health insurance coverage under COBRA for a period in accordance with
the requirements under COBRA unless the Employee is or becomes ineligible under
the provisions of COBRA for continuing coverage.  The Employee shall be solely
responsible for paying the full cost of the monthly premiums for COBRA
coverage.  In addition, the Employee shall be entitled to one (1) year of
additional service credit and credit for additional age solely for purposes of
determining the Employee’s eligibility to participate in any Company Retiree
Medical program and, if eligible, may choose to participate in such Company
Retiree Medical program as of the Termination Date at the applicable rate or pay
for COBRA coverage.  If the Employee chooses to pay for COBRA coverage and
retains such coverage for the full COBRA period, the Employee may participate in
the Company Retiree Medical program following the COBRA period.  The Employee
shall also be entitled to a Supplemental Health & Life Payment of $40,000 which
may, among other things, be payable towards COBRA and life insurance coverage
after the Termination Date.

 

As set forth in Section IV.E of the Plan, the Employee shall be entitled to one
(1) year of additional service credit and credit for additional age solely for
purposes of determining vesting and eligibility for retirement (including early
retirement) under the Non-Qualified Pension Plans.  Any payments under the
Non-Qualified Pension Plans shall commence at the time specified in the
applicable plan, determined as if “Qualified Plan Retirement Income” (as defined
in the applicable plan) began to be paid immediately following the Termination
Date.

 

Except as set forth in this Agreement and Sections IV.D and E of the Plan there
are no other payments or benefits due to the Employee from the Company.  The
Employee acknowledges and agrees that the Company has made no representations to
the Employee as to the applicability of Code section 409A to any of the payments
or benefits provided to the Employee pursuant to the Plan or this Agreement.]]

 

[For Grandfathered Participants Prior to the Transition Date]

 

[In accordance with Section IV.F. of the Plan and as set forth in Section IV.C.
of the Old Plan, the Employee’s Severance Period shall be treated as continued
employment for the purpose of outstanding Senior Partners Units (“SPUs”) that
are earned but unvested under the Senior Partners Plan, and options, if any, in
each case that would otherwise have vested or become exercisable during the
Severance Period had the Employee’s employment not terminated.

 

[In accordance with Section IV.F of the Plan, and as set forth in Section IV.D
of the Old Plan, the Employee shall be entitled to participate during the
Severance Period in the applicable Company-provided health plans for active
employees in which the Employee participated prior to termination by paying on
an after-tax basis the applicable employee contribution charged to active
employees receiving similar coverage.  If the Employee participates in such
plan, the actuarial cost of such coverage in excess of the applicable employee
contribution paid by the Employee, as determined by the Company, shall be
imputed as taxable income to the Employee.  The Employee agrees that the
Employee shall provide promptly to the Claims Administrator or his or her
designee, as applicable, without request, all information known to the Employee
that may be applicable to, and all other

 

A-3

--------------------------------------------------------------------------------


 

information the Company may reasonably request for purposes of, determining the
Employee’s eligibility for continuing active employee health coverage.

 

In addition, in accordance with Section IV.F of the Plan and as set forth in
Section IV.D of the Old Plan, the Severance Period shall be treated as a period
of employment service (in connection with both the age and service requirements)
for purposes of determining the Employee’s eligibility to participate in, and to
calculate the amount of the Company contribution towards, any Company retiree
health plan.  For these purposes, the Employee’s deemed period of employment
service shall end as of the last day of the Severance Period.  If the Employee
would not have satisfied the eligibility requirements to participate in any
Company retiree health plan but for the treatment of the Severance Period as a
period of employment service, the actuarial cost of such retiree health coverage
in excess of any contribution paid by the Employee, as determined by the
Company, shall be imputed as income for all periods in which such retiree health
coverage is provided.]

 

In accordance with Section IV.F of the Plan, and as set forth in Section IV.E of
the Old Plan, the Employee shall be entitled to additional service credit and
credit for additional age, in each case in an amount equal to the length of the
Severance Period, for purposes of calculating the Employee’s benefit amounts,
and determining vesting and eligibility for retirement (including early
retirement), under the Non-Qualified Pension Plans.  For the avoidance of doubt,
Severance Installments shall not be included in the calculation of any of the
Employee’s benefits under the Non-Qualified Pension Plans.  Any payments under
the Non-Qualified Pension Plans shall commence at the time specified in the
applicable plan, determined as if “Qualified Plan Retirement Income” (as defined
in the applicable plan) began to be paid immediately following the Termination
Date.

 

In accordance with Section IV.F of the Plan, and as set forth in Section IV.F of
the Old Plan, the Employee shall be entitled to participate during the Severance
Period in the group life insurance benefits generally available to active
employees of the Company.  The Employee shall be required to pay the costs of
such coverage on the same basis as prior to the date of termination.  Any
portion of the premium paid by the Company shall be imputed as taxable income to
the Employee.

 

The Employee will continue to participate in and accrue benefits in the AIG
Retirement Plan through the Severance End Date.  The AIG Retirement Plan deems
an Employee on severance payroll continuation to be a participant in the Plan. 
If the Employee is vested and has the age and service to commence a benefit,
benefits under the AIG Retirement Plan may commence after the last day on
payroll.]

 

Except as set forth in this Agreement and Sections IV.C through F of the Old
Plan, and Section IV.F of the Plan there are no other payments or benefits due
to the Employee from the Company.  The Employee acknowledges and agrees that the
Company has made no representations to the Employee as to the applicability of
Code section 409A to any of the payments or benefits provided to the Employee
pursuant to the Plan or this Agreement.]

 

IV.                               Release of Claims

 

In consideration of the payments and benefits described in Section IV of the
Plan and Section II and II of this Agreement, to which the Employee agrees the
Employee is not entitled until and unless the Employee executes this Agreement,
the Employee, for and on behalf of the Employee and the Employee’s heirs and
assigns, subject to the following two

 

A-4

--------------------------------------------------------------------------------


 

sentences hereof, agrees to all the terms and conditions of this Agreement and
hereby waives and releases any common law, statutory or other complaints,
claims, charges or causes of action of any kind whatsoever, both known and
unknown, in law or in equity, which the Employee ever had, now has or may have
against AIG and its shareholders (other than C.V. Starr & Co., Inc. and Starr
International Company, Inc.), successors, assigns, directors, officers,
partners, members, employees, agents or the Plan (collectively, the
“Releasees”), including, without limitation, any complaint, charge or cause of
action arising under federal, state or local laws pertaining to employment,
including the Age Discrimination in Employment Act of 1967 (“ADEA,” a law which
prohibits discrimination on the basis of age), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans With Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, all as amended; and all other federal,
state, local and foreign laws and regulations.  By signing this Agreement, the
Employee acknowledges that the Employee intends to waive and release any rights
known or unknown that the Employee may have against the Releasees under these
and any other laws; provided that the Employee does not waive or release claims
with respect to the right to enforce the Employee’s rights under this Agreement
or with respect to any rights to indemnification under the Company’s Charter and
by-laws [or other document if not an AIG employee or officer] (the “Unreleased
Claims”).  In addition, the Employee waives any claim to reinstatement or
re-employment with AIG, the Employee shall not seek or accept employment with
AIG after the Termination Date and the Employee agrees not to bring any claim
based upon the failure or refusal of AIG to employ the Employee hereafter.

 

V.                                    Proceedings

 

The Employee acknowledges that the Employee has not filed any complaint, charge,
claim or proceeding, except with respect to an Unreleased Claim, if any, against
any of the Releasees before any local, state or federal agency, court or other
body (each individually a “Proceeding”).  The Employee represents that the
Employee is not aware of any basis on which such a Proceeding could reasonably
be instituted.  By signing this Agreement the Employee:

 

(a)  Acknowledges that the Employee shall not initiate or cause to be initiated
on his behalf any Proceeding and shall not participate in any Proceeding, in
each case, except as required by law;

 

(b)  Waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”);
and

 

(c)  Acknowledges that the Employee shall be limiting the availability of
certain remedies that the Employee may have against AIG and limiting also the
Employee’s ability to pursue certain claims against the Releasees.

 

Notwithstanding the above, nothing in Section V of this Agreement shall prevent
the Employee from:

 

(x)  Initiating or causing to be initiated on his or her behalf any complaint,
charge, claim or proceeding against the Company before any local, state or
federal agency, court or other body challenging the validity of the waiver of
his or her claims under the ADEA contained in Section IV of this Agreement (but
no other portion of such waiver), or

 

A-5

--------------------------------------------------------------------------------

 

(y)  Initiating or participating in an investigation or proceeding conducted by
the EEOC.

 

VI.                               Time to Consider

 

The payments and benefits payable to the Employee under this Agreement include
consideration provided to the Employee over and above anything of value to which
the Employee already is entitled.  The Employee acknowledges that the Employee
has been advised that the Employee has 21 days from the date of the Employee’s
receipt of this Agreement to consider all the provisions of this Agreement.

 

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH
THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS
DESCRIBED IN SECTION IV OF THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.

 

VII.                          Revocation

 

The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Agreement to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) by providing written notice of revocation delivered to the General
Counsel of the Company no later than 5:00 p.m. on the seventh day after the
Employee has signed the Agreement.  Neither the Company nor any other person is
obligated to provide any benefits to the Employee pursuant to Section IV of the
Plan until eight days have passed since the Employee’s signing of this Agreement
without the Employee having revoked this Agreement.  If the Employee revokes
this Agreement pursuant to this Section, the Employee shall be deemed not to
have accepted the terms of this Agreement, and no action shall be required of
AIG under any section of this Agreement.

 

VIII.                     No Admission

 

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employee or AIG.

 

IX.                              Restrictive Covenants

 

A.            Non-Solicitation/Non-Competition

 

The Employee acknowledges and recognizes the highly competitive nature of the
businesses of AIG and accordingly agrees as follows:

 

1.  During the period commencing on the Employee’s Termination Date and ending
on the one-year anniversary of such date (the “Restricted Period”), the Employee
shall not, directly or indirectly, without AIG’s written consent, hire, solicit
or encourage to cease to work with AIG or any employee, consultant or agent of
AIG.

 

A-6

--------------------------------------------------------------------------------


 

2.  During the period commencing on the Employee’s Termination Date and ending
on the six-month anniversary of such date, the Employee shall not, directly or
indirectly:

 

(a)  Engage in any “Competitive Business” (defined below) for the Employee’s own
account;

 

(b)  Enter the employ of, or render any services to, any person engaged in any
Competitive Business;

 

(c)  Acquire a financial interest in, or otherwise become actively involved
with, any person engaged in any Competitive Business, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or

 

(d)  Interfere with business relationships between AIG and customers or
suppliers of, or consultants to AIG.

 

3. For purposes of this Section IX, a “Competitive Business” means, as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which AIG does such business:

 

(a)  The property and casualty insurance business, including commercial
insurance, business insurance, personal insurance and specialty insurance;

 

(b)  The life and accident and health insurance business;

 

(c)  The underwriting, reinsurance, marketing or sale of (y) any form of
insurance of any kind that AIG as of such date does, or proposes to, underwrite,
reinsure, market or sell (any such form of insurance, an “AIG Insurance
Product”), or (z) any other form of insurance that is marketed or sold in
competition with any AIG Insurance Product;

 

(d)  The investment and financial services business, including retirement
services and mutual funds services; or

 

(e)  Any other business that as of such date is a direct and material competitor
of one of AIG’s businesses.

 

4.  Notwithstanding anything to the contrary in this Agreement, the Employee may
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of AIG which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Employee (a) is
not a controlling person of, or a member of a group which controls, such person
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such person.

 

5.  The Employee understands that the provisions of this Section IX.A may limit
the Employee’s ability to earn a livelihood in a business similar to the
business of AIG but the Employee nevertheless agrees and hereby acknowledges
that:

 

(a)  Such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of AIG;

 

A-7

--------------------------------------------------------------------------------


 

(b)  Such provisions contain reasonable limitations as to time and scope of
activity to be restrained;

 

(c)  Such provisions are not harmful to the general public; and

 

(d)  Such provisions are not unduly burdensome to the Employee.  In
consideration of the foregoing and in light of the Employee’s education, skills
and abilities, the Employee agrees that he shall not assert that, and it should
not be considered that, any provisions of Section IX.A otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.

 

6.  It is expressly understood and agreed that, although the Employee and the
Company consider the restrictions contained in this Section IX.A to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section IX.A or elsewhere in this Agreement is an unenforceable restriction
against the Employee, the provisions of the Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 

B.            Nondisparagement

 

The Employee agrees (whether during or after the Employee’s employment with AIG)
not to issue, circulate, publish or utter any false or disparaging statements,
remarks or rumors about AIG or the officers, directors or managers of AIG other
than to the extent reasonably necessary in order to (a) assert a bona fide claim
against AIG arising out of the Employee’s employment with AIG, or (b) respond in
a truthful and appropriate manner to any legal process or give truthful and
appropriate testimony in a legal or regulatory proceeding.

 

C.            Code of Conduct

 

The Employee agrees to abide by all of the terms of the Company’s Code of
Conduct or the Director, Executive Officer and Senior Financial Officer Code of
Business Conduct and Ethics that continue to apply after termination of
employment.

 

D.            Confidentiality/Company Property

 

The Employee acknowledges that the disclosure of this Agreement or any of the
terms hereof could prejudice AIG and would be detrimental to AIG’s continuing
relationship with its employees.  Accordingly, the Employee agrees not to
discuss or divulge either the existence or contents of this Agreement to anyone
other than the Employee’s immediate family, attorneys or tax advisors, and
further agrees to use the Employee’s best efforts to ensure that none of those
individuals will reveal its existence or contents to anyone else.  The Employee
shall not, without the prior written consent of AIG, use, divulge, disclose or
make accessible to any other person, firm, partnership, corporation or other
entity, any “Confidential Information” (as defined below), or any “Personal
Information” (as defined below); provided that the Employee may disclose
Confidential Information, Personal Information or information about the
existence or

 

A-8

--------------------------------------------------------------------------------


 

content of this Agreement when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of AIG, as the case may be, or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order the
Employee to divulge, disclose or make accessible such information; provided,
further, that in the event that the Employee is ordered by a court or other
government agency to disclose any Confidential Information or Personal
Information, the Employee shall:

 

(a) Promptly notify AIG of such order;

 

(b)  At the written request of AIG, diligently contest such order at the sole
expense of AIG; and

 

(c)  At the written request of AIG, seek to obtain, at the sole expense of AIG,
such confidential treatment as may be available under applicable laws for any
information disclosed under such order.

 

Upon the Termination Date the Employee shall return AIG property, including,
without limitation, files, records, disks and any media containing Confidential
Information or Personal Information. For purposes of this Section IX.D:

 

“Confidential Information” shall mean information concerning the financial data,
strategic business plans, product development (or other proprietary product
data), customer lists, marketing plans and other, proprietary and confidential
information relating to the business of AIG or customers, that, in any case, is
not otherwise available to the public (other than by the Employee’s breach of
the terms hereof).

 

“Personal Information” shall mean any information concerning the personal,
social or business activities of the officers or directors of the Company.

 

E.            Developments

 

Developments shall be the sole and exclusive property of AIG. The Employee
agrees to, and hereby does, assign to AIG, without any further consideration,
all of the Employee’s right, title and interest throughout the world in and to
all Developments. The Employee agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that AIG is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments.  The Employee hereby assigns to AIG without any further
consideration all of the rights comprised in the copyright and other proprietary
rights the Employee may have in any such Development to the extent that it might
not be considered a work made for hire. The Employee shall make and maintain
adequate and current written records of all Developments and shall disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request.

 

“Developments” shall mean all discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Employee
alone or with others, and in any way relating to the business or any proposed
business of AIG of which the Employee has been made aware, or the products or
services of AIG of which the Employee has been

 

A-9

--------------------------------------------------------------------------------


 

made aware, whether or not subject to patent, copyright or other protection and
whether or not reduced to tangible form, at any time during the Employee’s
employment with AIG.

 

F.             Cooperation

 

The Employee agrees (whether during or after the Employee’s employment with AIG)
to cooperate:

 

(a) With AIG in connection with any litigation or regulatory matters in which
the Employee may have relevant knowledge or information, and

 

(b) With all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding pertaining to AIG.

 

This cooperation shall include, without limitation, the following:

 

(x) To meet and confer, at a time mutually convenient to the Employee and AIG,
with AIG’s designated in-house or outside attorneys for trial preparation
purposes, including answering questions, explaining factual situations,
preparing to testify, or appearing for deposition;

 

(y) To appear for trial and give truthful trial testimony without the need to
serve a subpoena for such appearance and testimony; and

 

(z) To give truthful sworn statements to AIG’s attorneys upon their request and,
for purposes of any deposition or trial testimony, to adopt AIG’s attorneys as
the Employee’s own (provided that there is no conflict of interest that would
disqualify the attorneys from representing the Employee), and to accept their
record instructions at deposition.

 

The Company agrees to reimburse the Employee for reasonable out-of-pocket
expenses necessarily incurred by the Employee in connection with the cooperation
set forth in this paragraph.

 

X.                                   Enforcement and Clawback

 

If (a) at any time the Employee breaches Section V of this Agreement, (b) within
one (1) year of the expiration of any restrictive covenant described in Sections
IX.A, B or D of this Agreement, AIG determines that the Employee materially
breached such restrictive covenant or (c) within one year of the last payment
date for any Severance benefit due under the terms of the Plan, AIG determines
that grounds existed, on or prior to the Termination Date, including prior to
the Effective Date of the Plan, for AIG to terminate the Employee’s employment
for Cause, then: (x) no further payments or benefits shall be due to the
Employee under this Agreement and/or the Plan; and (y) the Employee shall be
obligated to repay to AIG, immediately and in a cash lump sum, the amount of any
Severance benefits (other than any amounts received by the Employee under
Section IV.D through F of the Plan) previously received by the Employee under
this Agreement and/or the Plan (which shall, for the avoidance of doubt, be
calculated on a pre-tax basis); provided that the Employee shall in all events
be entitled to receive accrued wages and expense reimbursement and accrued but
unused vacation pay as set forth in Section IV.A of the Plan.

 

A-10

--------------------------------------------------------------------------------


 

The Employee acknowledges and agrees that AIG’s remedies at law for a breach or
threatened breach of any of the provisions of Sections IX.A, B, D and E of this
Agreement would be inadequate, and, in recognition of this fact, the Employee
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, AIG, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.  In addition, AIG shall be entitled to immediately cease
paying any amounts remaining due or providing any benefits to the Employee
pursuant to Section IV of the Plan upon a determination by the “Plan
Administrator” (as defined in the Plan) that the Employee has violated any
provision of Section IX of this Agreement, subject to payment of all such
amounts upon a final determination, by a court of competent jurisdiction, that
the Employee had not violated Section IX of this Agreement.

 

XI.                              General Provisions

 

A.            No Waiver; Severability

 

A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision hereof.  If any provision of this Agreement is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Agreement shall remain
valid and binding upon the Employee and the Releasees.

 

B.            Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED
WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE
CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK.  THE EMPLOYEE
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW
YORK.

 

C.            Entire Agreement/Counterparts

 

This Agreement constitutes the entire understanding and agreement between the
Company and the Employee with regard to all matters herein.  There are no other
agreements, conditions, or representations, oral or written, express or implied,
with regard thereto.  This Agreement may be amended only in writing, signed by
the parties hereto.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

D.            Notice

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered:  (a) personally; (b) by overnight courier service; (c) by
facsimile transmission; or (d) by United States registered mail, return receipt
requested, postage prepaid, addressed

 

A-11

--------------------------------------------------------------------------------


 

to the respective addresses, as set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith;
provided that notice of change of address shall be effective only upon receipt. 
Notices shall be deemed given as follows: (x) notices sent by personal delivery
or overnight courier shall be deemed given when delivered; (y) notices sent by
facsimile transmission shall be deemed given upon the sender’s receipt of
confirmation of complete transmission; and (z) notices sent by United States
registered mail shall be deemed given two days after the date of deposit in the
United States mail.

 

If to the Employee, to the address as shall most currently appear on the records
of the Company.

 

If to the Company, to:

 

American International Group, Inc.

80 Pine Street

New York, NY 10005

Fax: 212-770-1584

Attn: General Counsel

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Date:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Date:

 

 

 

Title:

 

 

 

 

A-12

--------------------------------------------------------------------------------
